DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 103
1.    Applicants argue:
“Applicant traverses at least because the references as applied do not disclose or suggest the recitations of the claims as amended and further because the rejections rely on deficiencies. For example, regarding claim 1, the office action contended that:
Boachie-Adjei et al. discloses “wherein the addition of the at least one non-digitized point is selected by a user to achieve a desired angular correction in a curvature of a spine, wherein the angular correction is in a coronal or sagittal plane, such that the location of the non-digitized point is received by said processing system” as [Boachie-Adjei et al. (paragraph [0079])] Examiner’s interpretation:
The surgeon can manipulate and correct the curve of the spinal column S. The Examiner considers the surgeon manipulating and correcting the curve of the spinal curve as a non-digitized point being selected by a user, since the surgeon is manually changing the location of where the spinal rod will be placed.

Office Action, p. 8; see also p. 18 (rejecting independent claim 10 using the same paragraph). Paragraph [0079] of Boachie-Adjei as applied describes that “[p]rior to any correction of the rods 50, the surgeon can manipulate and correct the curve of the spinal column S to a large degree. That is, the surgeon can first manually manipulate and reduce the “rib hump”. But the office action did not demonstrate that such direct physical manipulation of the spine discloses or  (Remarks: pages 6-7) 

2.    Examiner Response:
The examiner notes that the Boachie-Adjei et al. reference was used to reject the limitation that states “wherein the addition of the at least one non-digitized point is selected by a user to achieve a desired angular correction in a curvature of a spine, wherein the angular correction is in a coronal or sagittal plane, such that the location of the non-digitized point is received by said processing system”.  The primary reference (Isaacs) was used in rejecting a display communicatively linked to the processing system.  In the Isaacs reference, digitized information is sent to a computer, where the computer determines that the additions to the position of the attachment elements (screws), can be added so that a preformed or partially preformed device can be bent with fewer bends or no bends at all to fit the attachment elements.  As stated in the Final office action dated 11/3/20, the computer calculates and delivers the digitized information to the computer output, where the output is used to perform the function of adding attaching elements.  The output can be a graphical user interface (GUI) where a user can read information and begin the process of bending a device, see paragraph [0103] of the Isaacs reference.  The examiner considers the additions to the position of the attachment elements to be the at least one virtual point that is added, since the surgeon is adding the attachment elements through a GUI to bend a device, see paragraph [0103], paragraph [0105] and Fig. 16 of the Isaacs reference.
3.    Applicants argue:
“Regarding claim 5, the office action contended that paragraph [0139] of Isaacs discloses “wherein the adjusted distance is limited by a maximum distance” because “[t]he Examiner considers the maximum distance to be the original distance between the curve function and the
IdealScrewPosition, since this is the distance that defines ErrorXY and ErrorXZ”.
Office action, p. 11 But the office action did not demonstrate on the record why a person of skill in the art would understand “the original distance between the curve function and the IdealScrewPosition” to be a maximum distance that that limits a adjusted distance.” (Remarks: pages 6-7) 

4.    Examiner Response:
The examiner notes that the IdealScrewPosition value is obtained for each attachment point (Xscrew, Yscrew, Zscrew), which corresponds to the ideal location of the spinal rod with the head of the screw.  The two errors ErrorXY and ErrorXZ are defiend by the distance from the calculated curve function to the IdealScrewPosition at two points on either side of the IdealScrewPosition.  The examiner considers the maximum distance to be the original distance between the curve function and the IdealScrewPosition, since if the error values exceed the tolerance values the error calculations and the least mean square function are re-run, where the order of the polynomial is increased, see paragraphs [0139] – [0140] of the Isaacs reference.

5.    Applicants argue:
“Newly added independent claim 19 recites, in part, “wherein the adjustment corresponds to a desired angular correction in a curvature of a spine in a coronal or sagittal plane”. At least this (Remarks: page 2) 

6.    Examiner Response:
The examiner notes that in paragraph [0079] of the Boachie-Adjei et al. reference, the surgeon can manipulate and correct the curve of the spinal column S.  The spinal rod is pre-bent to the configuration of the normal spine curve (sagittal curve).  Once the surgeon has placed the screws in the location that they want, where the spine S is in the proper, anatomical position, the surgeon can position the pre-bent spinal rods relative to the screws and the rod reduction devices.  This demonstrates that the adjustment to a location of the selected screws corresponds to a desired angular correction curvature of the spine, since the surgeon is changing the location of where the spinal rod will be placed.  Also, by the pre-bent spinal rods being bent to the configuration of the normal spine curve (sagittal curve), demonstrates that this correction is occurring in the sagittal plane.  Further, within the Abstract of the Boachie-Adjei et al. reference, it states that spinal surgery is conducted where spinal rods are pre-bent in a physiological sagittal plane prior to attachment of the vertebrae using bone screws.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the recent to claim 1, the examiner has not seen any written description for the limitation that states “while the rod graphic is being displayed, adding the display communicatively linked to the processing system, at least one non-digitized point at a desired location between a superior-most digitized screw location and an inferior-most digitized screw location of the digitized spatial position information”.  In paragraphs [0120] – [0121] and Figs. 25 and 26, it states “Once satisfied with the adjusted points, the user  may either proceed to one or more additional advanced options as set forth below or select "Calculate Rod" 272.  Once "Calculate Rod" 272 has been selected, the system 10 generates a rod in which the curve traverses the adjusted points, as in FIG. 26, thereby creating a correction-specific rod and 
providing the user with the ability to correct the curvature or deformity in the spine to his or her prescribed curve.” and “Once satisfied with the virtual points, the user may either proceed to one or more additional advanced options as set forth below or select "Calculate Rod" 272 and as described above, the system 10 generates a correction-specific rod solution 274 that the user may use to correct the spine to the shape of the rod.”.  There is no mentioning of while the rod graphic is being displayed, adding the display communicatively linked to the processing system, at least one non-digitized point at a desired location between a superior-most digitized screw 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacs (U.S. PGPub 2009/0249851) in view of Boachie-Adjei et al. (U.S. PGPub 2011/0172714) in further view of von Jako (U.S. PGPub 2008/0177203).
With respect to claim 1, Isaacs discloses “A method for correcting the curvature of the spine of a patient with an adjustable rod during a spinal surgical procedure” as [Isaacs (paragraph [0023], paragraph [0090])];
“placing a digitizer within a screw head associated with each of a plurality of implanted screws, said digitizer communicatively linked to a processing system” as [Isaacs (paragraph [0015], paragraph [0096])] Examiner’s interpretation: The attachment elements are also known as vertebral screw, see paragraph [0115] of the Isaacs reference;  
“developing a bend curve function to approximate the location of each of the plurality of implanted screws along an adjustable rod” as [Isaacs (paragraph [0050], paragraph [0053], paragraph [0090], paragraph [0100])] Examiner’s interpretation: The Examiner considers the bend curve function to be the curve function, since the curve function approximates the location of each of the plurality of attachment elements (vertebral screw).  Also, the Examiner considers the surgical linking device (surgical rod) to be the adjustable rod, since the surgical linking device is used during surgery to bind to a selected bony body structure to mend, stabilize, move, reshape correct deformities or strengthen attachments made to the bones;
“adding via the display communicatively linked to the processing system at least one non-digitized point at a desired location between a superior-most digitized screw location and an inferior-most digitized screw location of the digitized spatial position information by adjusting a selected point from a first position corresponding to an originally digitized screw location to a second position” as [Isaacs (paragraph [0172], Fig. 16)] Examiner’s interpretation: The surgeon can modify the fastener position data from the original digitalized positions using a graphical user interface (GUI).  The examiner considers the surgeon modifying the original digitized positions to be the adding via a display, a non-digitized point at a desired location, since 
“adding via the display communicatively linked to the processing system at least one virtual point anywhere in between the superior-most digitized screw location and the inferior-most digitized screw location of the digitized spatial position information, wherein the at least one virtual point is at least one additional point to the at least one digitized screw locations and the at least one non-digitized point” as [Isaacs (paragraph [0103], paragraph [0105], Fig. 16)] Examiner’s interpretation: The digitized information is sent to a computer, where the computer determines the additions to the position of the attachment elements can be added so that a preformed or partially preformed device can be bent with fewer bends or no bends at all to fit the attachment elements. The computer calculates and delivers the digitized information to the computer output. The computer output can be used to perform the function of adding attaching elements.  The output can be a graphical user interface (GUI) where a user can read information and begin the process of bending a device, see paragraph [0103] of the Isaacs reference. The examiner considers the additions to the position of the attachment elements to be the at least one virtual point that is added, since the surgeon is adding the attachment elements through a GUI to bend a device;
“applying at least one correction input to the bend curve function based on a desired surgical correction, wherein the at least one correction input comprises at least one of a coronal, sagittal, and global alignment correction” as [Isaacs (paragraph [0128], paragraph [0145] – [0148])] Examiner’s interpretation: The curve is altered when the curve function results in a rod position that falls outside a "safe region".  Curve fitting polynomials are used in the smoothing process for smoothing the overall shape of the resultant linkage device.  The 
“wherein the at least one correction input comprises at least one digitized screw location, the at least one virtual point and the at least one non-digitized point at the desired location selected by the user” as [Isaacs (paragraph [0020] – [0023], paragraph [0105], paragraph [0172])] Examiner’s interpretation: Digitized information is transferred to a computer where there is a determination of one or more adjustments to the position of the attachment elements (vertebral screw) are made so that the shape of the surgical linking device can be made and attached to the bony structure with the attachment elements.  The Examiner considers the at least one correction input of a digitized screw location to be the adjustment of the position of the attachment elements, since the adjustment to the attachment elements allows a final shaped surgical linking device to attach to the bony structure, where the shape of the bony structure will be corrected or altered.  Also, by the position of the attachment elements that are being adjusted being digitized, demonstrates that the screw location is digitized.  Further, the surgeon has the ability to shift certain vertebrae in a transverse direction to reduce the scoliotic curve.  The surgeon will use a graphical user interface (GUI) to modify the fastener position data from the original digitized positions.  The Examiner considers the modification of the fastener position data from the original digitized positions to be the correction input comprising at least one non-digitized point, since the non-digitized point is a point that is adjusted from the digitized screw point location;
“(f) generating a revised bend curve based on the at least one applied correction input wherein said revised bend curve includes an offset indicator indicative of the relative position between the implanted screw location and a revised screw location along the Examiner’s interpretation: A revised bend curve is generated based on the number of bend points being reduced.  The Examiner considers the offset indicator to be the distance (1mm) that the tolerance values were augmented, since the offset indicator provides a visual feedback to the user as to the distance the point has been adjusted, see Pg. 33 lines 13-14 of the specification;
“and (g) generating bend instructions to approximate the revised bend curve, said bend instructions to be performed on the adjustable rod by a bending tool.” as [Isaacs (paragraph [0060], paragraph [0152] – [0153])];
While Isaacs teaches adding via a display communicatively linked to the processing system at least one non-digitized point at a desired location between a superior-most digitized screw location, Isaacs does not explicitly disclose “wherein the addition of the at least one non-digitized point is selected by a user to achieve a desired angular correction in a curvature of a spine, wherein the angular correction is in a coronal or sagittal plane, such that the location of the non-digitized point is received by said processing system”
Boachie-Adjei et al. discloses “wherein the addition of the at least one non-digitized point is selected by a user to achieve a desired angular correction in a curvature of a spine, wherein the angular correction is in a coronal or sagittal plane, such that the location of the non-digitized point is received by said processing system” as [Boachie-Adjei et al. (paragraph [0079])] Examiner’s interpretation: The surgeon can manipulate and correct the curve of the spinal column S.  The spinal rod is pre-bent to the configuration of the normal spine curve (sagittal curve).  Once the surgeon has placed the screws in the location that they want, where the spine S is in the proper, anatomical position, the surgeon can position the pre-bent spinal rods relative to 
Isaacs and Boachie-Adjei et al. are analogous art because they are from the same field endeavor of using a spinal device for spinal surgery.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Isaacs by incorporating wherein the addition of the at least one non-digitized point is selected by a user to achieve a desired angular correction in a curvature of a spine, wherein the angular correction is in a coronal or sagittal plane, such that the location of the non-digitized point is received by said processing system as taught by Boachie-Adjei et al. for the purpose of correcting spinal deformities.
The motivation for doing so would have been because Boachie-Adjei et al. teaches that by having a surgical correction of spinal deformities that involves the manipulation of spinal rods into position relative to the spinal column and locking bone screws, the ability to take full advantage of the employment of specialized bone screws can be accomplished (Boachie-Adjei et al. (paragraph [0008] – [0009]).
While the combination of Isaacs and Boachie-Adjei et al. teaches adding via a display communicatively linked to the processing system at least one non-digitized point at a desired location between a superior-most digitized screw location, Isaacs and Boachie-Adjei et al. do not explicitly disclose “displaying, via a display communicatively linked to the processing system, a rod graphic representing the adjustable rod as adjusted based on the bend curve function;

von Jako discloses “displaying, via a display communicatively linked to the processing system, a rod graphic representing the adjustable rod as adjusted based on the bend curve function” as [von Jako (paragraph [0027], paragraph [0029], paragraph [0063], paragraph [0072], Figs. 5A and 5B)] Examiner’s interpretation: A pedicle rod is placed within the pedicle screws, where a display can display the imaging of the pedicle rod within the pedicle screws and tracking data;
“while the rod graphic is being displayed, adding via the display communicatively linked to the processing system, at least one non-digitized point at a desired location between a superior-most digitized screw location and an inferior-most digitized screw location of the digitized spatial position information” as [von Jako (paragraph [0027], paragraph [0029], paragraph [0063], paragraph [0072], Figs. 5A and 5B)] Examiner’s interpretation: As stated above in section of the current office action, the examiner has not seen any written description for this limitation.  The examiner considers at least one non-digitized point at a desired location between a superior-most digitized screw location and an inferior-most digitized screw location of the digitized spatial position information is added, then a rod graphic is displayed fitting the locations of the screws;
Isaacs, Boachie-Adjei et al. and von Jako are analogous art because they are from the same field endeavor of using a spinal device for spinal surgery.

while the rod graphic is being displayed, adding via the display communicatively linked to the processing system, at least one non-digitized point at a desired location between a superior-most digitized screw location and an inferior-most digitized screw location of the digitized spatial position information as taught by von Jako for the purpose of having imaged guided surgery.
	The motivation for doing so would have been because von Jako teaches that by having a surgical navigation planning system and method for placement of percutaneous instrumentation implants, the ability to reduce the time of the surgical procedure and lower the risk of infection can be accomplished (von Jako (paragraph [0007] – [0010]).

With respect to claim 3, the combination of Isaacs, Boachie-Adjei et al. and von Jako discloses the method of claim 1 above, and Isaacs further discloses “wherein the non-digitized screw location is an adjusted distance from the digitized screw location, the adjusted distance corresponding to a distance from the first position to the second position.” as [Isaacs (paragraph [0139])] Examiner’s interpretation: The errors ErrorXY and ErrorXz are defined by the distanced from the calculated curve function to the IdealScrewPosition.  The Examiner considers the IdealScrewPosition to be the non-digitized location that is an adjusted distance from the digitized screw location, since the Ideal Screw position values are values that represent the position of the screw on the body structure based on the error tolerance.  Also, the Examiner 

With respect to claim 5, the combination of Isaacs, Boachie-Adjei et al. and von Jako discloses the method of claim 3 above, and Isaacs further discloses “wherein the adjusted distance is limited by a maximum distance such that an adjustment that would cause the adjusted distance to exceed the maximum distance is disallowed.” as [Isaacs (paragraph [0139] – [0140])] Examiner’s interpretation: The two errors ErrorXY and ErrorXZ are defiend by the distance from the calculated curve function to the IdealScrewPosition at two points on either side of the IdealScrewPosition.  The examiner considers the maximum distance to be the original distance between the curve function and the IdealScrewPosition, since if the error values exceed the tolerance values the error calculations and the least mean square function are re-run, where the order of the polynomial is increased;

With respect to claim 6, the combination of Isaacs, Boachie-Adjei et al. and von Jako discloses the method of claim 1 above, and Isaacs further discloses “wherein the non-digitized screw location is between a superior-most digitized screw location and an inferior-most digitized screw location.” as [Isaacs (paragraph [0172])] Examiner’s interpretation: The Examiner considers the non-digitized screw location being between a superior-most digitized screw location and an inferior-most digitized screw location as the modification of fastener position data from the original digitized positions, since these modifications go into the bending of a spinal rod that is not based on the original digitized positions.  Also, the Examiner considers the reducing of the scoliotic curvature as another indication that the non-digitized screw location 

With respect to claim 7, the combination of Isaacs, Boachie-Adjei et al. and von Jako discloses the method of claim 1 above, and Isaacs further discloses “wherein the bend instructions are for a pre-bent rod.” as [Isaacs (paragraph [0100])] Examiner’s interpretation: The Examiner considers the pre-bent rod to be the pre-bent device, since the pre-bent device is used in the surgical procedure;

9.	Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacs (U.S. PGPub 2009/0249851), Boachie-Adjei et al. (U.S. PGPub 2011/0172714), von Jako (U.S. PGPub 2008/0177203 in view of online reference Verification of the position of pedicle screws in lumbar spinal fusion, written by Haaker et al.

With respect to claim 2, the combination of Isaacs, Boachie-Adjei et al. and von Jako discloses the method of claim 1 above.
While the combination of Isaacs, Boachie-Adjei et al. and von Jako teaches having spatial position information being associated with each of the implanted screws, Isaacs, Boachie-Adjei et al. and von Jako does not explicitly disclose “wherein the spatial position information associated with each of the implanted screws is averaged using a mean calculation.”
Haaker et al. discloses “wherein the spatial position information associated with each of the implanted screws is averaged using a mean calculation.” as [Haaker et al. (Abstract, Pg. 126, st – 2nd paragraph, “We performed screw fixation at the L3 level, etc.”)] Examiner’s interpretation: The Examiner considers the spatial position information being averaged using a mean calculation to be the mean insertion angles of the pedicle screws, since the angle at which the pedicle screws are inserted are going to give the placement of where the pedicle screws are located;
Isaacs, Boachie-Adjei et al., von Jako and Haaker et al. are analogous art because they are from the same field endeavor of analyzing the placement of screws in a spine for spinal surgery.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Isaacs, Boachie-Adjei et al. and von Jako by incorporating wherein the spatial position information associated with each of the implanted screws is averaged using a mean calculation as taught by Haaker et al. for the purpose of review pedicle screw positions and proven damage to a nerve root due to screw placement in patients having undergone lumbar spinal fusion.
The motivation for doing so would have been because Haaker et al. teaches that by evaluating the placement of pedicle screws in a plurality of patients, the ability to determine a safe procedure for pedicle screw insertion can be accomplished (Haaker et al. (Abstract, Pg. 126, Results, 1st – 4th paragraph, “We performed screw fixation at the, etc.”).

10.	Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacs (U.S. PGPub 2009/0249851), Boachie-Adjei et al. (U.S. PGPub 2011/0172714), von Jako (U.S. PGPub 2008/0177203) in view of Quaid (U.S. PGPub 2004/0106916).

With respect to claim 4, the combination of Isaacs, Boachie-Adjei et al. and von Jako discloses the method of claim 3 above.
While the combination of Isaacs, Boachie-Adjei et al. and von Jako teaches the non-digitized screw location being an adjusted distance from the digitized screw location, Isaacs and Boachie-Adjei et al. does not explicitly disclose “wherein a color depicts the adjusted distance.”
Quaid et al. discloses “wherein a color depicts the adjusted distance.” as [Quaid (paragraph [0144])] Examiner’s interpretation: Different colors denote the distance between the tool and the points.  The Examiner considers the color depicting an adjusted distance to be the different colors denoting the distance between the tool and the points, since the color of the point reflects the distance from the tool to the point when it was closest to that point;
Isaacs, Boachie-Adjei et al., von Jako and Quaid et al. are analogous art because they are from the same field endeavor of analyzing surgical procedures.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Isaacs, Boachie-Adjei et al. and von Jako by incorporating wherein a color depicts the adjusted distance as taught by Quaid et al. for the purpose of conveying depth information during a medical procedure.
The motivation for doing so would have been because Quaid et al. teaches that by having a haptic device that communicates with a user using sensory information, the need to have large autonomous robots for a surgical procedure does not have occur (Quaid et al. (paragraph [0007], paragraph [0028] – [0030]).

11.	Claims 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacs (U.S. PGPub 2009/0249851), Boachie-Adjei et al. (U.S. PGPub 2011/0172714), von Jako .

With respect to claim 8, the combination of Isaacs, Boachie-Adjei et al. and von Jako discloses the method of claim 1 above.
While the combination of Isaacs, Boachie-Adjei et al. and von Jako teaches having bend instructions for bending a surgical rod, Isaacs, Boachie-Adjei et al. and von Jako does not explicitly disclose “wherein the bend instructions incorporate an addition or subtraction of lordosis or kyphosis.” 
Tanguay et al. discloses “wherein the bend instructions incorporate an addition or subtraction of lordosis or kyphosis.” as [Tanguay et al. (Pg. 532, Radiographic measurements, “Digital standing lateral radiographs, etc.”, Fig. 1, Table 1)] Examiner’s interpretation: Table 1 displays the results of the Lumbar lordosis (LL) and Lumbar lordosis within fusion (LL within fusion) before (preoperative) the surgical operation and after (postoperative) the surgical operation.  The results demonstrates that the angle of the lordosis has changed, since the values for the Lumbar lordosis (LL) and Lumbar lordosis within fusion (LL within fusion) for the surgical procedure are not the same after the surgical procedure as they were before the surgical procedure.  The Examiner considers the angle of the lordosis increasing or decreasing to be the adding or subtracting of the lordosis, since on Pg. 35 lines 20-21 of the specification it states, "the user may increase or decrease the desired angle correction of the spine in the sagittal plane (i.e., add or subtract lordosis or kyphosis superiorly or inferiorly)". 

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Isaacs, Boachie-Adjei et al. and von Jako by incorporating wherein the bend instructions incorporate an addition or subtraction of lordosis or kyphosis as taught by Tanguay et al. for the purpose of investigate the influence of pelvic geometry on lumbar lordosis in patients with adolescent idiopathic scoliosis (AIS) treated by posterior spinal instrumentation and fusion (PSIF).
The motivation for doing so would have been because Tanguay et al. teaches that by investigate the influence of pelvic geometry on lumbar lordosis in patients with (AIS) treated by (PSIF), the ability to determine the amount of lumbar lordosis (LL) that needs to be restored or preserved by the instrumentation, so that LL remains congruent with the pelvic morphology can be accomplished (Abstract, Pg. 531, Introduction, “Many studies have reported, etc.”).

With respect to claim 9, the combination of Isaacs, Boachie-Adjei et al. and von Jako discloses the method of claim 1 above.
While the combination of Isaacs, Boachie-Adjei et al. and von Jako teaches having bend instructions for bending a surgical rod, Isaacs, Boachie-Adjei et al. and von Jako does not explicitly disclose “measuring superior and inferior lumbar lordosis angles, and adjusting the angles based on a lateral radiographic image of the patient.”
Tanguay et al. discloses “measuring superior and inferior lumbar lordosis angles, and adjusting the angles based on a lateral radiographic image of the patient.” as [Tanguay et al. (Pg. 532, Radiographic measurements, “Digital standing lateral radiographs, etc.”, Fig. 1, Table 1)] Examiner’s interpretation: The Examiner considers the Lumbar lordosis (LL) and the Lumbar lordosis below fusion to be the superior and inferior lumbar lordosis angles, since the Lumbar lordosis below fusion angle is an angle where the screws cannot be implanted, see Fig. 1 of the Tanguay et al. reference.  Also, the Examiner considers the results of the Lumbar lordosis (LL) and Lumbar lordosis within fusion (LL within fusion) before (preoperative) the surgical operation and after (postoperative) the surgical operation to be adjusting the angles, since the results of for the Lumbar lordosis (LL) and Lumbar lordosis within fusion (LL within fusion) before (preoperative) and after (postoperative) the surgical operation are not the same.  The results are based on the angles that the LL and LL within fusion are measured at.  
Isaacs, Boachie-Adjei et al., von Jako and Tanguay et al. are analogous art because they are from the same field endeavor of analyzing spinal surgery of a patient.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Isaacs, Boachie-Adjei et al. and von Jako by incorporating measuring superior and inferior lumbar lordosis angles, and adjusting the angles based on a lateral radiographic image of the patient as taught by Tanguay et al. for the purpose of investigate the influence of pelvic geometry on lumbar lordosis in patients with adolescent idiopathic scoliosis (AIS) treated by posterior spinal instrumentation and fusion (PSIF).
The motivation for doing so would have been because Tanguay et al. teaches that by investigate the influence of pelvic geometry on lumbar lordosis in patients with (AIS) treated by (PSIF), the ability to determine the amount of lumbar lordosis (LL) that needs to be restored or preserved by the instrumentation, so that LL remains congruent with the pelvic morphology can be accomplished (Abstract, Pg. 531, Introduction, “Many studies have reported, etc.”).

12.	Claims 10 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacs (U.S. PGPub 2009/0249851) in view of Boachie-Adjei et al. (U.S. PGPub 2011/0172714) in further view of Ben-Haim et al. (U.S. Patent 6,314,310).

With respect to claim 10, Isaacs discloses “A method for correcting the curvature of the spine of a patient with an adjustable rod during a spinal surgical procedure” as [Isaacs (paragraph [0023], paragraph [0090])];
“creating digitized spatial position information associated with locations of 5 said plurality of implanted screws” as [Isaacs (paragraph [0015], paragraph [0096])] Examiner’s interpretation: The attachment elements are also known as vertebral screw, see paragraph [0115] of the Isaacs reference;
“receiving said spatial position information by said processing system” as [Isaacs (paragraph [0015], paragraph [0096])] Examiner’s interpretation: The computer receives the relative spatial location in a digital format;  
receiving non-digitized point locations along an adjustable rod by receiving a user-selected adjustment a selected point from a first position corresponding to an originally digitized screw location to a second position corresponding to a location without an implanted screw, wherein the non-digitized point locations are between a superior-most digitized screw location and an inferior-most digitized screw location of the digitized screw locations via a display communicatively linked to said processing system” as [Isaacs (paragraph [0172], Fig. 16)] Examiner’s interpretation: The surgeon can modify the fastener position data from the original digitalized positions using a graphical user interface (GUI).  The examiner considers the surgeon modifying the original digitized positions to be receiving a non-digitized point  locations along 
“receiving added virtual points, wherein the added virtual points are added anywhere between the superior-most digitized screw location and the inferior-most digitized screw location, wherein the virtual points are at least two or more additional points to the digitized screw locations and the non-digitized point locations” as [Isaacs (paragraph [0103], paragraph [0105], Fig. 16)] Examiner’s interpretation: The digitized information is sent to a computer, where the computer determines the additions to the position of the attachment elements can be added so that a preformed or partially preformed device can be bent with fewer bends or no bends at all to fit the attachment elements. The computer calculates and delivers the digitized information to the computer output. The computer output can be used to perform the function of adding attaching elements.  The output can be a graphical user interface (GUI) where a user can read information and begin the process of bending a device, see paragraph [0103] of the Isaacs reference. The examiner considers the additions to the position of the attachment elements to be the at least one virtual point that is added, since the surgeon is adding the attachment elements through a GUI to bend a device;
	“developing a bend curve that is dependent on digitized screw locations, the non-digitized point locations along the adjustable rod, and the added virtual points” as [Isaacs (paragraph [0100] – [0101], paragraph [0103], Fig. 16)];
“and generating bend instructions to approximate said bend curve, said bend instructions to be performed on the adjustable rod by a bending tool.” as [Isaacs (paragraph [0060], paragraph [0152] – [0153])];

Boachie-Adjei et al. discloses “wherein the non-digitized point locations are user selected independently of a curve fitting algorithm to achieve a desired angular correction in a curvature of a spine, wherein the angular correction is in a coronal or sagittal plane” as [Boachie-Adjei et al. (paragraph [0079])];
Isaacs and Boachie-Adjei et al. are analogous art because they are from the same field endeavor of using a spinal device for spinal surgery.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Isaacs by incorporating wherein the non-digitized point locations are user selected independently of a curve fitting algorithm to achieve a desired angular correction in a curvature of a spine, wherein the angular correction is in a coronal or sagittal plane as taught by Boachie-Adjei et al. for the purpose of correcting spinal deformities.
The motivation for doing so would have been because Boachie-Adjei et al. teaches that by having a surgical correction of spinal deformities that involves the manipulation of spinal rods into position relative to the spinal column and locking bone screws, the ability to take full advantage of the employment of specialized bone screws can be accomplished (Boachie-Adjei et al. (paragraph [0008] – [0009]).

Ben-Haim et al. discloses “sensing a plurality of implanted screws” as [Ben-Haim et al. (Col. 4 lines 12-30, “The tool includes a coordinate sensing device, etc.”)] Examiner's interpretation:  The Examiner considers the reference element to be the screw, since the reference element is in contact with the body, and the screws are implanted into spine; 
Isaacs, Boachie-Adjei et al. and Ben-Haim et al. are analogous art because they are from the same field endeavor of analyzing the location of back surgery for a patient.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Isaacs and Boachie-Adjei et al. by incorporating sensing a plurality of implanted screws as taught by Ben-Haim et al. for the purpose of tracking the position of medical probes.
The motivation for doing so would have been because Ben-Haim et al. teaches that by a surgeon guiding a surgical tool within the body of a patient by view an image that indicates the position and orientation of the tool, the ability to improve the accuracy and convenience of X-ray guided surgery can be accomplished (Ben-Haim et al. (Col. 3 lines 29-31, “It is an object of some aspects, etc.”, Col. 3 lines 60-66, “In accordance with these aspects of the present invention, etc.”).

With respect to claim 15, the combination of Isaacs, Boachie-Adjei et al. and Ben-Haim et al. discloses the method of claim 10 above, and Isaacs further discloses “altering the bend curve into a natural shape.” as [Isaacs (paragraph [0023], paragraph [0146] – [0149])] Examiner’s interpretation: Adjustments are made to the attachment elements (vertebral screw) so that the final shape of the surgical linking device will correct or alter the shape of the bony structure.  Also, additional smoothing functions are applied to further smooth the overall shape of the linking device.  The Examiner considers altering of the bend curve into a natural shape to be the smoothing process to get a smooth bend, since the curve being in a natural shape is considered a smoother rod bend, see Pg. 34 lines 4-6 of the specification;

With respect to claim 16, the combination of Isaacs, Boachie-Adjei et al. and Ben-Haim et al. discloses the method of claim 10 above, and Isaacs further discloses “altering the bend curve to have a smoother bend.” as [Isaacs (paragraph [0023], paragraph [0146] – [0149])] Examiner’s interpretation: Adjustments are made to the attachment elements (vertebral screw) so that the final shape of the surgical linking device will correct or alter the shape of the bony structure.  Also, additional smoothing functions are applied to further smooth the overall shape of the linking device.  

With respect to claim 17, the combination of Isaacs, Boachie-Adjei et al. and Ben-Haim et al. discloses the method of claim 10 above, and Isaacs further discloses “correcting the spine to a shape of the rod.” as [Isaacs (paragraph [0023])] Examiner’s interpretation: Adjustments are made to the attachment elements (vertebral screw) so that the final shape of the surgical linking device will correct or alter the shape of the bony structure.  

With respect to claim 18, the combination of Isaacs, Boachie-Adjei et al. and Ben-Haim et al. discloses the method of claim 10 above, and Isaacs further discloses “wherein the bend Examiner’s interpretation: The Examiner considers the bend instructions to be the system determining that a pre-bent can be used, since the output of the system would have all of the parameters except the distance, as being zero.

13.	Claims 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacs (U.S. PGPub 2009/0249851), Boachie-Adjei et al. (U.S. PGPub 2011/0172714), Ben-Haim et al. (U.S. Patent 6,314,310) in view of Harder et al. (U.S. PGPub 2011/0286630).

With respect to claim 12, the combination of Isaacs, Boachie-Adjei et al. and Ben-Haim et al. discloses the method of claim 10 above.
While the combination of Isaacs, Boachie-Adjei et al. and Ben-Haim et al. teaches adjusting angles in a sagittal plane, Isaacs, Boachie-Adjei et al. and Ben-Haim et al. do not explicitly disclose “wherein at least one of the non-digitized point location is in one of a sagittal plane and a coronal plane”
Harder et al. discloses “wherein at least one of the non-digitized point location is in one of a sagittal plane and a coronal plane” as [Harder et al. (paragraph [0043])] Examiner’s interpretation: he Examiner considers the new landmarks to be the non-digitized point at a desired location that is selected by a user, since the new landmarks are manually added by the user and they can use them to form a spatial curve along which the sampling plane will go through.
Isaacs, Boachie-Adjei et al., Ben-Haim et al. and Harder et al. are analogous art because they are from the same field endeavor of analyzing spinal surgery of a patient.

plane and a coronal plane as taught by Harder et al. for the purpose of visualizing medical image data with localized enhancement.
The motivation for doing so would have been because Harder et al. teaches that by visualizing medical image data with localized enhancement, the ability to facilitate efficient inspections, labeling and do an analysis of a spinal column can be accomplished (Harder et al. (paragraph [0008] - [0009], paragraph [0028]).

With respect to claim 13, the combination of Isaacs, Boachie-Adjei et al., Ben-Haim et al. and Harder et al. discloses the method of claim 12 above, and Isaacs further discloses “increasing or decreasing a desired angle correction of the spine in a sagittal plane.” as [Isaacs (paragraph [0177] - [0178])] Examiner’s interpretation: The amount of bend at each bend point is altered (calculated bend increase).  The Examiner considers the desired angle correction to be the altering of the bend, since the bend is the bend angle between two vectors containing bend points, which are for the direction in which the spine is going to be bent.

14.	Claim14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacs (U.S. PGPub 2009/0249851), Boachie-Adjei et al. (U.S. PGPub 2011/0172714), Ben-Haim et al. (U.S. Patent 6,314,310), Harder et al. (U.S. PGPub 2011/0286630) in view of online reference Relation between the sagittal pelvic and lumbar spine geometries following surgical correction of adolescent idiopathic scoliosis, written by Tanguay et al.

With respect to claim 14, the combination of Isaacs, Boachie-Adjei et al., Ben-Haim et al. and Harder et al. discloses the method of claim 12 above, and Boachie-Adjei et al. further discloses “and adjusting angles in a sagittal plane.” as [Boachie-Adjei et al. (paragraph [0079];
While the combination of Isaacs, Boachie-Adjei et al., Ben-Haim et al. and Harder et al. teaches adjusting angles in a sagittal plane, Isaacs, Boachie-Adjei et al., Ben-Haim et al. and Harder et al. do not explicitly disclose “measuring an amount of lordosis in the spine”
Tanguay et al. discloses “measuring an amount of lordosis in the spine” as [Tanguay et al. (Pg. 532, Radiographic measurements, “Digital standing lateral radiographs, etc.”, Fig. 1, Table 1)] Examiner’s interpretation: Lumbar lordosis (LL) and Lumbar lordosis within fusion (LL within fusion) is measured on each preoperative and postoperative lateral standing radiographs;
Isaacs, Boachie-Adjei et al., Ben-Haim et al., Harder et al. and Tanguay et al. are analogous art because they are from the same field endeavor of analyzing spinal surgery of a patient.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Isaacs, Boachie-Adjei et al., Ben-Haim et al. and Harder et al. by incorporating measuring an amount of lordosis in the spine as taught by Tanguay et al. for the purpose of investigate the influence of pelvic geometry on lumbar lordosis in patients with adolescent idiopathic scoliosis (AIS) treated by posterior spinal instrumentation and fusion (PSIF).
The motivation for doing so would have been because Tanguay et al. teaches that by investigate the influence of pelvic geometry on lumbar lordosis in patients with (AIS) treated by .

15.	Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacs (U.S. PGPub 2009/0249851) in view of Boachie-Adjei et al. (U.S. PGPub 2011/0172714) in further view of von Jako (U.S. PGPub 2008/0177203).

With respect to claim 19, Isaacs discloses “A method” as [Isaacs (Abstract, paragraph [0042])];
“receiving spatial position information associated with locations of a plurality of implanted screws” as [Isaacs (paragraph [0015], paragraph [0096])] Examiner’s interpretation: The attachment elements are also known as vertebral screw, see paragraph [0115] of the Isaacs reference;  
“developing a first bend curve function that approximates a location of each of the plurality of implanted screws along an adjustable rod” as [Isaacs (paragraph [0050], paragraph [0053], paragraph [0090], paragraph [0100])] Examiner’s interpretation: The Examiner considers the bend curve function to be the curve function, since the curve function approximates the location of each of the plurality of attachment elements (vertebral screw).  Also, the Examiner considers the surgical linking device (surgical rod) to be the adjustable rod, since the surgical linking device is used during surgery to bind to a selected bony body structure to mend, stabilize, move, reshape correct deformities or strengthen attachments made to the bones;
Examiner’s interpretation: The surgeon can modify the fastener position data from the original digitalized positions using a graphical user interface (GUI);
“receiving a selection of one of the plurality of screw points” as [Isaacs (paragraph [0172], Fig. 16)] Examiner’s interpretation: The surgeon can modify the fastener position data from the original digitalized positions using a graphical user interface (GUI).  The examiner considers the surgeon modifying the original digitized positions to be receiving a selection of one of the plurality of screw points, since one of the plurality of screw points is a point of location of where the spinal rod can be attached;
“providing an adjust points control by which a user can adjust the selected screw point;” as [Isaacs (paragraph [0172], Fig. 16)] Examiner’s interpretation: The surgeon can modify the fastener position data from the original digitalized positions using a graphical user interface (GUI);
“and receiving, from the user and via the adjust points control, an adjustment to a location of the selected screw point from a first position to a second position that corresponds to locations without implanted screws” as [Isaacs (paragraph [0172], Fig. 16)] Examiner’s interpretation: The surgeon can modify the fastener position data from the original digitalized positions using a graphical user interface (GUI);
“generating a second bend curve that takes into account the adjustment” as [Isaacs (paragraph [0100] – [0101], paragraph [0103], Fig. 16)];


While Isaacs receiving spatial position information associated with locations of a plurality of implanted screws, Isaacs does not explicitly disclose “highlighting the selected screw point; wherein the adjustment corresponds to a desired angular correction in a curvature of a spine in a coronal or sagittal plane;
Boachie-Adjei et al discloses “highlighting the selected screw point” as [Boachie-Adjei et al. (paragraph [0091] – [0092])] Examiner’s interpretation: By selecting the screws for T4 and T5, demonstrates that those screws are highlighted, since they are the ones being fully locked;
“wherein the adjustment corresponds to a desired angular correction in a curvature of a spine in a coronal or sagittal plane” as [Boachie-Adjei et al. (paragraph [0079])];
Isaacs and Boachie-Adjei et al. are analogous art because they are from the same field endeavor of using a spinal device for spinal surgery.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Isaacs by incorporating highlighting the selected screw point; wherein the adjustment corresponds to a desired angular correction in a curvature of a spine in a coronal or sagittal plane as taught by Boachie-Adjei et al. for the purpose of correcting spinal deformities.
The motivation for doing so would have been because Boachie-Adjei et al. teaches that by having a surgical correction of spinal deformities that involves the manipulation of spinal rods into position relative to the spinal column and locking bone screws, the ability to take full 
While the combination of Isaacs and Boachie-Adjei et al. teaches adding via a display communicatively linked to the processing system at least one non-digitized point at a desired location between a superior-most digitized screw location, Isaacs and Boachie-Adjei et al. do not explicitly disclose “a rod graphic representing the adjustable rod as adjusted based on the bend curve function”
von Jako discloses “a rod graphic representing the adjustable rod as adjusted based on the bend curve function” as [von Jako (paragraph [0027], paragraph [0029], paragraph [0063], paragraph [0072], Figs. 5A and 5B)] Examiner’s interpretation: A pedicle rod is placed within the pedicle screws, where a display can display the imaging of the pedicle rod within the pedicle screws and tracking data;
Isaacs, Boachie-Adjei et al. and von Jako are analogous art because they are from the same field endeavor of using a spinal device for spinal surgery.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Isaacs and Boachie-Adjei et al. by incorporating a rod graphic representing the adjustable rod as adjusted based on the bend curve function as taught by von Jako for the purpose of having imaged guided surgery.
	The motivation for doing so would have been because von Jako teaches that by having a surgical navigation planning system and method for placement of percutaneous instrumentation implants, the ability to reduce the time of the surgical procedure and lower the risk of infection can be accomplished (von Jako (paragraph [0007] – [0010]).

16.	Claims 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacs (U.S. PGPub 2009/0249851), Boachie-Adjei et al. (U.S. PGPub 2011/0172714), von Jako (U.S. PGPub 2008/0177203)   in view of Serhan et al. (U.S. PGPub 2008/0154375)

With respect to claim 20, the combination of Isaacs, Boachie-Adjei et al. and von Jako discloses the method of claim 19 above, and Isaacs further discloses “wherein the plurality of screw points is a plurality of sagittal screw points representing the plurality of implanted screws in a sagittal view” as [Isaacs (paragraph [0128])];
“a plurality of coronal screw points representing the plurality of implanted screws in a coronal view” as [Isaacs (paragraph [0128])];
While the combination of Isaacs, Boachie-Adjei et al. and von Jako teaches wherein the plurality of screw points is a plurality of sagittal screw points representing the plurality of implanted screws in a sagittal view, Isaacs, Boachie-Adjei et al. and von Jako do not explicitly disclose “wherein the rod graphic is a sagittal rod graphic representing the adjustable rod in a sagittal view; and wherein displaying the user interface includes displaying the user interface including: a coronal rod graphic representing the adjustable rod in a coronal view;”
Serhan et al. discloses “wherein the rod graphic is a sagittal rod graphic representing the adjustable rod in a sagittal view” as [Serhan et al. (paragraph [0047], paragraph [0062])];
“and wherein displaying the user interface includes displaying the user interface including: a coronal rod graphic representing the adjustable rod in a coronal view” as [Serhan et al. (paragraph [0044], paragraph [0047], paragraph [0062])];
Isaacs, Boachie-Adjei et al., von Jako and Serhan et al. are analogous art because they are from the same field endeavor of using a spinal device for spinal surgery.

	The motivation for doing so would have been because Serhan et al. teaches that by inserting a spinal implant into a disc space formed between two adjacent verterbra located along a curvature resulting from a deformity in a spinal column, the ability to improve the correction of abnormal spinal curvature can be accomplished (Serhan et al. (paragraph [0003] – [0005]).

	With respect to claim 21, the combination of Isaacs, Boachie-Adjei et al., von Jako and Serhan et al. discloses the method of claim 20 above, and Serhan et al. further discloses “wherein the adjust points control is a sagittal adjust points control configured to adjust the selected point in a sagittal plane” as [Serhan et al. (paragraph [0047])];
	“and wherein displaying the user interface includes displaying the user interface including: the sagittal adjust points control” as [Serhan et al. (paragraph [0047])];
	“and a coronal adjust points control configured to adjust the selected point in a coronal plane.” as [Serhan et al. (paragraph [0044], paragraph [0047], paragraph [0062])];

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNARD E COTHRAN/Examiner, Art Unit 2128     

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128